Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 21, 2018

                                      No. 04-18-00708-CV

                        TEXAS BRANDON CORPORATION, INC.,
                                    Appellant

                                                v.

EOG RESOURCES, INC., Karhuhn Oil, Robert E. Brandt, Joachim K. Leicht, Dick A. Tracey,
            Chad E. Brandt, Alicat Energy L.L.C. and Fred Levine,
                                  Appellees

                 From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 16-03-00066-CVK
                         Honorable Russell Wilson, Judge Presiding

                                            ORDER

        In accordance with this court’s opinion of this date, this appeal is DISMISSED for lack of
jurisdiction. The costs of this appeal are taxed against the appellant.

       It is so ORDERED on November 21, 2018.


                                                 _____________________________
                                                 Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2018.

                                                 _____________________________
                                                 Keith E. Hottle, Clerk of Court